DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
Applicant argues on page 10-11 of the remarks that the prior art of Giguere, “does not disclose that processing the readily available operational data could deliver the required mechanical load data. Operational data in the sense of the present invention is "Turbine operating parameters 120 are obtained from turbine operating state 180, typical derived from SCADA data" (paragraph 0012 of the description). Thus by processing the turbine/metmast operational data, the presently claimed document is new and inventive over Giguere.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Turbine operating parameters 120 are obtained from turbine operating state 180, typical derived from SCADA data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the Examiner respectfully disagrees, because SCADA (supervisory control and data acquisition) data is a category of software applications for controlling industrial processes, which is the gathering of data in real time from remote locations in order to control equipment and conditions. SCADA systems include hardware and software components. Although not claimed, Giguere discloses this type of system in paragraph 0017 of a central monitoring device 201 and signals 203 that may be transferred to and/or from wind turbines 100 to provide monitoring data and/or control signals. Focusing on the recited claim language, Giguere discloses “measuring turbine operating data for each turbine using metmast means located at a proposed location for each turbine” in paragraph 0025 stating, 
“Once a wind turbine layout is determined, the site conditions of the site 300 are determined, step 413. “Site conditions”, as used herein include wind conditions, conditions at the site, atmospheric conditions, or any other condition that affect the operation of the wind turbine. For example, while not so limited, site condition determination includes determining wind conditions at each wind turbine position…The wind conditions may include…wind speed…meteorological conditions.”
Giguere discloses this can be accomplished using commercially available wind or meteorological models. A metmast, by definition, is a measurement tower or measurement mast, also known as meteorological tower or meteorological mast (met tower or met mast), is a free standing tower or a removed mast, which carries measuring instruments with meteorological instruments, such as thermometers and instruments to measure windspeed. Therefore, the amended claim 1 is not new and inventive over Giguere.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, “to balance power production against load for each” and “to optimize power production against the load for the windfarm” should be changed to “to balance a power production against a load for each” and “to optimize the power production against the load for the windpark”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9, 13, 14, 15, recitation "A computer readable product" and “the product comprising a non-transitory computer readable media storing instructions for implementing the steps” is new matter, unsupported by the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the layout" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "each combination of input parameters" in line 6 and “each set of input parameters” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claims 4, 17, 18 recite the limitation "for each operating state" and “each set of windpark level atmospheric conditions” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Giguere (EP 2,128,441 A2).
Regarding claim 1, Giguere discloses a method for estimating turbine hub loads in a windpark comprising a plurality of turbines (Para. 0026), the method comprising the steps of: 
a) estimating turbine hub loads according to the steps of:
providing a 3D airflow database (Para. 0025 describes such a 3D airflow); 
providing a turbine loads transfer function (Para. 0026; can be simulation model or calculations); 
measuring turbine operating data for each turbine using metmast means located at a proposed location for each turbine (Para. 0025, 0027); and 
processing turbine operating data using the 3D airflow database and the turbine loads transfer function (load simulation/calculation); 
b) changing the layout to balance power production against load for each of the turbines (Para. 0025-0027); and
c) repeating steps a) and b) to optimize power production against the load for the windfarm,
wherein wind turbine loads are indirectly obtained in real time (definition of a simulation/calculation).
Regarding claim 2, Giguere discloses in which the 3D airflow database is constructed according to the method of: 
forming a matrix of windpark level atmospheric conditions at a single point on the windpark site (Applicant discloses this approach is well-known on page 3, line 9 of the specification; Para. 0025-0026); and 
analysing the matrix for each combination of input parameters to give turbine level atmospheric conditions at each turbine location for each set of input parameters (Para. 0025-0026).
Regarding claim 3, Giguere discloses in which the step of analysing the matrix is a computational fluid dynamics analysis (Applicant discloses matrices are analysed using, for example a CFD model, such as a continuity model or other modelling approach on page 3, lines 13-14 of the specification; Para. 0026 discloses any loads analysis tool may be utilized to model).
Regarding claim 4, Giguere discloses in which the turbine loads transfer function comprises a site map of turbine loads at each individual turbine, for each operating state for each set of windpark level atmospheric conditions (Para. 0024-0025).
Regarding claim 8, Giguere discloses a computer system for a computer implemented design of a layout of wind turbines in a windpark, the system comprising means designed for implementing the steps of the method according to claim 1 (Para. 0025-0027; see Figure 4-5).
Regarding claim 9, Giguere discloses a computer readable product for a computer implemented method of designing a layout of wind turbines in a wind park, the product comprising a non-transitory computer readable media storing instructions for implementing the steps of the method according to claim 1 (Para. 0025-0027; see Figure 4-5; various data input and parameters would inherently need to be stored for implementing calculations and generating models).
Regarding claim 10, Giguere discloses a computer system for a computer implemented design of a layout of wind turbines in a windpark, the system comprising means designed for implementing the steps of the method according to claim 2 (Para. 0025-0027; see Figure 4-5).
Regarding claim 11, Giguere discloses a computer system for a computer implemented design of a layout of wind turbines in a windpark, the system comprising means designed for implementing the steps of the method according to claim 3 (Para. 0025-0027; see Figure 4-5).
Regarding claim 12, Giguere discloses a computer system for a computer implemented design of a layout of wind turbines in a windpark, the system comprising means designed for implementing the steps of the method according to claim 4 (Para. 0025-0027; see Figure 4-5).
Regarding claim 13, Giguere discloses a computer readable product for a computer implemented method of designing a layout of wind turbines in a wind park, the product comprising a non-transitory computer readable media storing instructions for implementing the steps of the method according to claim 2 (Para. 0025-0027; see Figure 4-5; various data input and parameters would inherently need to be stored for implementing calculations and generating models).
Regarding claim 14, Giguere discloses a computer readable product for a computer implemented method of designing a layout of wind turbines in a wind park, the product comprising a non-transitory computer readable media storing instructions for implementing the steps of the method according to claim 3 (Para. 0025-0027; see Figure 4-5; various data input and parameters would inherently need to be stored for implementing calculations and generating models).
Regarding claim 15, Giguere discloses a computer readable product for a computer implemented method of designing a layout of wind turbines in a wind park, the product comprising a non-transitory computer readable media storing instructions for implementing the steps of the method according to claim 4 (Para. 0025-0027; see Figure 4-5; various data input and parameters would inherently need to be stored for implementing calculations and generating models).
Regarding claim 16, Giguere discloses in which the step of analysing the matrix is a computational fluid dynamics analysis (Applicant discloses matrices are analysed using, for example a CFD model, such as a continuity model or other modelling approach on page 3, lines 13-14 of the specification; Para. 0026 discloses any loads analysis tool may be utilized to model).
Regarding claim 17, Giguere discloses in which the turbine loads transfer function comprises a site map of turbine loads at each individual turbine, for each operating state for each set of windpark level atmospheric conditions (Para. 0024-0025).
Regarding claim 18, Giguere discloses in which the turbine loads transfer function comprises a site map of turbine loads at each individual turbine, for each operating state for each set of windpark level atmospheric conditions (Para. 0024-0025).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832